department of the treasury internal_revenue_service washington p n t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo ra t date employer_identification_number legend b c d e f x y dear ------------------ this is in response to a letter dated date which requests a ruling for a contingent set-aside under sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations our records show that b provided representations and documentation that a contingent set-aside is appropriate due to a court order which prohibits it from making expenditures until pending litigation is resolved thus we ruled that b could make a contingent set-aside for the tax_year ending -------------------------- b submitted information showing that pending litigation is still applicable accordingly b requests a ruling for a contingent set-aside under sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations for its tax_year ending date b was created on ------------------ and received a letter from the internal_revenue_service dated ---------------- granting exempt status under sec_501 of the internal_revenue_code and classification as a private_foundation under sec_509 b received all of its funding in ------------- by a bequest from c after her death c left a gross_estate consisting principally of parcels of rental real_estate held in a funded revocable_trust named d based on the estate_tax_return filed for c’s estate these properties had a net fair_market_value of dollar_figurex on the date of c’s death under the terms of d as amended prior to c’s death the trustees of d were directed upon c’s death to distribute all property then held in d to b pursuant to this direction all the properties were transferred to b on ---------------------- several of c’s relatives filed an equity complaint with e the claimants challenged i the validity of wills executed by c in ------ and ------ and or ii the validity of amendments c made to d in the months preceding her death and or iii the legality of the funding of d moreover the claimants have requested that their legal fees be paid_by c’s estate a temporary restraining order was issued by e precluding b from taking any_action with respect to the property held by b and at a ------------------------hearing a preliminary injunction was issued to the same effect in late ----------------------- b filed a motion seeking a relaxation of the preliminary injunction asserting that the property needed to be maintained and managed that rents had to be collected and bills paid and that the preliminary injunction paralyzed all of those actions after a hearing on the motion the court denied the motion but the court appointed f as a receiver of b pending resolution of the aforementioned claims under the terms of the court appointment the receiver is granted only limited powers relating to b’s operation pending outcome of the litigation such as the power to maintain rental real_estate held by b and to file relevant tax returns such powers do not include the power to make distributions in furtherance of b’s assets including principal and income b appealed the preliminary injunction that appeal was denied on ----------------------- a petition for administration was filed by c’s two sisters seeking among other things to have the ------ will disallowed due to unsound mind and undue influence in addition on ----------------------- a petition to probate a copy of the ------ will was filed by the named co-executors of the --------will and on ------------------ a petition to probate the ------ will was filed by the named successor executor of the ------- will depending on the success of these claims b may lose its right to retain some or all of its assets based on the assumption that b is entitled to retain all property that it has received pending the ongoing litigation b’s estimated distributable_amount for income earned in as defined in sec_4942 of the code that must be distributed by ---------------------------is dollar_figurey sec_4942 of the code provides that there is hereby imposed on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_53_4942_a_-3 of the regulations provides that in the event a private_foundation is involved in litigation and may not distribute assets or income because of a court order the private_foundation may except as provided in sec_53_4942_a_-2 or ii seek and obtain a set-aside for the purpose described in sec_53_4942_a_-3 the amount to be set-aside shall be equal to that portion of the private foundation’s distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed in the event that the litigation encompasses more than one taxable_year the private_foundation may seek additional contingent set-asides such amounts must actually be distributed by the last day of the taxable_year following the taxable_year in which the litigation is terminated amounts not distributed by the close of the appropriate taxable_year shall be treated as descried in sec_53_4942_a_-2 of the succeeding year b has provided representations and documentation that a contingent set-aside is appropriate due to a court order which prohibits it from making expenditures until pending litigation is resolved b states that the litigation continues to be unresolved based on the foregoing we rule that b can make a contingent set-aside for the tax_year ending -------------------------- the amount to be set-aside is equal to the entire portion of b’s ----- ------ distributable_amount because no portion of b’s assets aside from operating_expenses may be distributed while litigation is pending based on b’s preliminary calculations the set- aside amounts should be approximately dollar_figurey when a final_determination is made as to the assets if any to which b is entitled b will by the end of the taxable_year in which such final_determination is made make a qualifying_distribution of the distributable_amount attributable to b’s assets internal_revenue_service must be evidenced by the entry of a dollar amount in on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside must be taken into account in determining the private_foundation's_minimum_investment_return under sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income under sec_53_4942_a_-2 of the regulations permanent records and include a copy with m's annual return form_990-pf this ruling letter is directed only to m sec_6110 of the code provides that it may not be used or cited as precedent sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the because this ruling letter could help to resolve any questions please keep it in m's if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter joseph chasin manager exempt_organizations technical group sincerely
